[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                 No. 10-12547                   JUNE 6, 2011
                           ________________________              JOHN LEY
                                                                  CLERK
                       D.C. Docket No. 1:09-cv-02405-TCB

10950 RETAIL, LLC,
d.b.a. Love Shack,

                                                               Plaintiff-Appellant,

                                       versus

CITY OF JOHNS CREEK, GEORGIA,
SAM BISHOP,
both individually and in his official capacity
as Senior Planner of the City of Johns Creek
Community Development,

                                                            Defendants-Appellees.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                   (June 6, 2011)
Before HULL and BLACK, Circuit Judges, and Huck,* District Judge.

PER CURIAM:

       After oral argument and review of the briefs and record, we conclude that

Plaintiff-Appellant 10950 Retail, LLC d/b/a Love Shack (“Love Shack”) has

demonstrated no reversible error in the district court’s rulings. Specifically, we

find no error in either (1) the district court’s dismissal of Love Shack’s Complaint

pursuant to its order of April 28, 2010, or in (2) the district court’s order of August

20, 2010, denying Love Shack’s motion for leave to amend and file a first

amended complaint and also denying in part and granting in part Love Shack’s

motion for reconsideration and clarification. We affirm both orders.

       AFFIRMED.




       *
         Honorable Paul C. Huck, United States District Judge for the Southern District of
Florida, sitting by designation.

                                                2